Exhibit 3.3 Dean Heller Secretary of State 204 North Carson Street, Suite 1 Carson City. Nevada 88701 (775)614 5708 Certificate of Amendment (PURSUANT TO NRS 78.395 and 78.390) ABOVE SPACE IS FOR OFFICE USE ONLY Important Read attached instruction before completing form Certificate of Amendment to Articles of Incorporation For Nevada profit Corporations (Pursuant to NRS 78.335 and 71.390 • After issuance of Stock) 1.Name of corporation: Global Wireless & Digital, Inc. 2.The articles have been amended as follows (provide article numbers, if available): Article I - NAME:Theexact name of the Corporation shall be: "AmerElite Solutions, Inc." ARTICLE VIII, Section 2: (k)The Board of Directors of the Corporation shall have the right to create classes of stock and to designate the ,rights, privileges and preferences of such classes or seriesstock without the approval of the shareholdersof the corporation. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is;18.000,000 share of 24,400,910 shares. 4.
